

CHANGE OF CONTROL AGREEMENT


This Change of Control Agreement (the “Agreement”) is made and entered into
effective as of ______________, by and between ______________ (the “Employee”)
and RITA Medical Systems, Inc., a Delaware corporation (the “Company”).


R E C I T A L S


A. It is understood that another company or other entity may from time to time
consider the possibility of acquiring the Company or that a change in control
may otherwise occur, with or without the approval of the Company’s Board of
Directors (the “Board”). The Board has identified the Employee, an officer of
the Company, as a key employee whose continued employment with the Company is
critical to the Company’s future success and has determined that it is important
to provide Employee with an incentive to continue his or her employment with the
Company in the event that the Company consummates a Change of Control
transaction. For purposes of this Agreement, this shall include Employee’s
employment in a majority-owned subsidiary or other surviving entity of an
acquiring Company.


B. To accomplish the foregoing objectives, the Board of Directors has directed
the Company, upon execution of this Agreement by the Employee, to agree to the
terms provided in this Agreement.


C. The Board believes that it is imperative to provide the Employee with certain
benefits upon a Change of Control and, under certain circumstances, upon
termination of the Employee’s employment in connection with a Change of Control,
which benefits are intended to provide the Employee with financial security and
provide sufficient income and encourage-ment to the Employee to remain with the
Company notwithstanding the possibility of a Change of Control.


D. To accomplish the foregoing objectives, the Board of Directors has directed
the Company, upon execution of this Agreement by the Employee, to agree to the
terms provided in this Agreement.


E. Certain capitalized terms used in the Agreement are defined in Section 3
below.


In consideration of the mutual covenants contained in this Agreement, and in
consideration of the continuing employment of Employee by the Company, the
parties agree as follows:


1. At-Will Employment. The Company and the Employee acknowledge that the
Employee’s employment is and shall continue to be at-will, as defined under
applicable law. If the Employee’s employment terminates for any reason, more
than two months prior to a Change of Control, the Employee shall not be entitled
to any payments or benefits, other than as provided by this Agreement, or as may
otherwise be available in accordance with the terms of the Company’s established
employee plans and written policies at the time of termination. The terms of
this Agreement shall terminate upon the earlier of (i) the date on which
Employee ceases to be employed as an officer of the Company, other than as a
result of an involuntary termination by the Company without Cause, (ii) the date
that all obligations of the parties hereunder have been satisfied, or
(iii) fourteen (14) months after a Change of Control. A termination of the terms
of this Agreement pursuant to the preceding sentence shall be effective for all
purposes, except that such termination shall not affect the payment or provision
of compensation or benefits on account of a termination of employment occurring
prior to the termination of the terms of this Agreement.


 
 

--------------------------------------------------------------------------------

 
 
2. Change of Control.


(a) Cash Severance and Other Benefits. In the event of Employee’s Involuntary
Termination (as defined below) within two months prior to or twelve (12) months
after the Change of Control, the provisions of this Section 2(a) shall apply.


(1) Cash Severance Amount. Employee shall be paid promptly after such
Involuntary Termination a lump sum Cash Severance Amount, as determined below
and as reduced for applicable state, federal and other income, employment or
other required taxes. The Cash Severance amount shall be the Employee’s Annual
Target Compensation multiplied by a fraction, the numerator of which is twelve
(12) and denominator of which is twelve (12). Annual Target Compensation shall
be (i) the greater of the Employee’s annual base salary on the date of the
Involuntary Termination or the date of the Change of Control, plus (ii) all
potential annual target bonuses or annual target commissions (as if earned at
100% attainment) under bonus or commission plans for which Employee was eligible
and participating as of the date of the Involuntary Termination or Change of
Control, whichever results in the greater amount. For clarity, the special 2006
Product Milestone Bonus shall not be considered to a part of the Annual Target
Compensation. Notwithstanding the foregoing, to the extent required because the
Employee is a “key employee” within the meaning of Section 409A of the Internal
Revenue Code of (1986) (“Code”), no payment hereunder may be made until six
months after the date of the termination.


(2) Earned but Unpaid Bonus or Commission Amounts. The Employee shall also be
entitled to receive all previously earned but unpaid bonuses or commissions
applicable to periods prior to the Change of Control based on the actual
attainment metrics and payment terms as specified in the bonus or commission
plans to the extent not previously paid, less applicable state, federal or other
income, employment or other taxes.


(3) Health and Life Coverage. The Employee’s Company sponsored health insurance
(and that of any covered dependents) shall be continued on the same terms
applicable prior to termination for the number of months covered by the cash
severance above or until coverage is provided by Employee’s new employer if
earlier. Continuation coverage rights, if any, under federal “COBRA” provisions
shall commence when coverage hereunder expires. Company sponsored life insurance
shall continue for twelve (12) months following termination unless comparable
coverage is provided by Employee’s new employer.


 
-2-

--------------------------------------------------------------------------------

 
 
(b) Stock Options and Restricted Stock.


(1) Acceleration Upon a Change of Control. In the event of a Change of Control,
on the effective date of the transaction, fifty percent (50%) of all unvested
options to purchase the Company’s securities held by the Employee (the “Option”)
prior to the effective date of the Change of Control transaction shall become
fully vested and immediately exercisable and shall remain exercisable as
specified in Section (2)(b)(2)(ii) of this Agreement, and repurchase rights of
the Company with respect to fifty percent (50%) of the shares of restricted
stock held by the Employee purchased by the Employee pursuant to the terms of a
Stock Purchase Agreement shall immediately lapse. In addition, unless the
vesting schedule in the original grant document or offer letter would provide
for faster vesting, on each one month anniversary of the effective date of the
Change of Control transaction 1/12 of all remaining unvested options held by the
Employee shall become fully vested and immediately exercisable and shall remain
exercisable as specified in Section (2)(b)(2)(ii) of this Agreement, and
repurchase rights of the Company with respect to 1/12 of all remaining shares of
restricted stock held by Employee shall lapse.


(2) Termination in Connection with a Change of Control. In the event of an
Involuntary Termination of Employee at any time within two months prior to or
twelve (12) months after a Change of Control all unvested options held by the
Employee shall become fully vested and immediately exercisable and shall remain
exercisable as specified in Section (2)(b)(2)(ii) of this Agreement, and
repurchase rights of the Company with respect to all of the shares of restricted
stock held by the Employee purchased by the Employee pursuant to the terms of a
Stock Purchase Agreement shall immediately lapse.


(i) Voluntary Resignation and Termination for Cause. If the Employee voluntarily
resigns from the Company under circumstances which do not constitute an
Involuntary Termination within two (2) months prior to a Change of Control or
within twelve (12) months after a Change of Control , or is terminated for
Cause, then the Employee shall not be entitled to any acceleration of the
vesting of his or her unvested options or lapse of repurchase rights with
respect to his or her restricted stock.


(ii) Time of Exercise. Unless a longer period is provided for in the option
agreement or new hire offer letter between the Employee and the Company with
respect to an Option, in the event of the Employee’s termination of employment
for any reason within two months prior to or twelve (12) months after a Change
of Control, the Employee shall be entitled to exercise (A) consistent with the
requirements of Section 409A of the Code and provided this provision does not
result in a material compensation charge to the Company’s financial statements
(as determined by the Company’s audit committee), all outstanding Options
granted prior to _[insert date of this Agreement]___ ___, 2006 to the extent
they are vested (including after giving effect to any acceleration of vesting
under this Agreement or the option agreement or new hire offer letter) for a
period equal to the longer of (x) the fifteenth day of the third month following
the date on which the Option would have expired by its original terms or (y) the
remainder of the calendar year in which the Option would have expired under its
original terms and (b) outstanding Options granted after __[insert date of this
Agreement]__ ___, 2006 to the extent they are vested (including after giving
effect to any acceleration of vesting under this Agreement or the option
agreement or new hire offer letter) during the twelve (12) months following
termination. In no event may an Option be exercised later than the expiration
date of the term of such Option as set forth in the option agreement for such
Option.


 
-3-

--------------------------------------------------------------------------------

 
 
3. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:


(a) Change of Control. “Change of Control” shall mean the consummation of any of
the following events:


(i) Ownership. Any “Person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) is or becomes the “Beneficial
Owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing fifty percent (50%) or more of the total
voting power represented by the Company’s then outstanding voting securities
without the approval of the Board of Directors of the Company; or


(ii) Merger/Sale of Assets. A merger or consolidation of the Company whether or
not approved by the Board of Directors of the Company, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or the stockholders
of the Company approve a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company of all or substantially all
of the Company’s assets.


(b) Cause. “Cause” shall mean (i) gross negligence or willful misconduct in the
performance of the Employee’s duties to the Company where such gross negligence
or willful misconduct has resulted or is likely to result in substantial and
material damage to the Company or its subsidiaries, (ii) repeated unexplained or
unjustified absence from the Company, (iii) a material and willful violation of
any federal or state law; (iv) commission of any act of fraud with respect to
the Company; or (v) conviction of a felony or a crime involving moral turpitude
causing material harm to the standing and reputation of the Company, in each
case as determined in good faith by the Board of Directors of the Company.


(c) Involuntary Termination. “Involuntary Termination” shall include any
termination by the Company other than for Cause and shall also include the
Employee’s voluntary termination for “Good Reason” upon 30 days prior written
notice to the Company by the Employee. Good Reason shall exist in the event of
(i) a material reduction or change in job duties, responsibilities and
requirements inconsistent with the Employee’s position with the Company and the
Employee’s prior duties, responsibilities and requirements, taking into account
the differences in job title and duties that are normally occasioned by reason
of an acquisition of one company by another and that do not actually result in a
material change in duties, responsibilities and requirements inconsistent with
an employee’s prior position with the acquired company; (ii) any reduction of
the Employee’s base and cash bonus compensation ; or (iii) the Employee’s
refusal to relocate to a location more than 25 miles from the Company’s current
location. Employee does not need to actually terminate employment with the
Company to be entitled to payments and benefits hereunder in connection with a
Good Reason based Involuntary Termination, but the Employee may at his or her
sole discretion terminate employment in connection with an Involuntary
Termination in connection with a Good Reason. For clarity, so long as the events
giving rise to Good Reason occur within twelve (12) months of the Change of
Control and the Employee gives the Company at least 30 days notice of such
events before Employee terminates employment, such termination may occur more
than twelve (12) months after a Change of Control. However, solely in order to
terminate more than twelve (12) months following a Change of Control for Good
Reason pursuant to the above, the Employee’s written notice must be received by
the Company within 60 days of the events giving rise to Good Reason.


 
-4-

--------------------------------------------------------------------------------

 


4. 280G Payments.


(a) In the event that the severance benefits provided for in this Agreement (the
“Total Payments”) constitute “Parachute Payments” within the meaning of Code
Section 280G , the excess of the Parachute Payments over three times the five
year average of compensation as computed under Code Section 280G (such excess is
referred to as the “280G Excess”) is greater than one hundred thousand dollars
($100,000) (the “Valley”) and the Employee is subject to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), then the Company shall pay to
the Employee an additional amount or amounts (the “Gross-Up Payment”) such that
the net amount retained by the Employee, after deduction of any Excise Tax on
the Total Payments and any federal, state and local income and employment taxes
and the Excise Tax upon the Gross-Up Payment, shall be equal to the Total
Payments. If the 280G Excess is less than the Valley, the Employee may elect to
either have the amount of Employee’s payments and benefits hereunder reduced to
the point no Excise Tax is due or may receive all benefits hereunder and pay the
Excise Tax without the benefit of any Gross-Up Payment from the Company. Unless
the Company and the Employee otherwise agree in writing, any determination
required under this Section 4 shall be made in writing by the Company’s
independent tax advisors (the “Accountants”), whose determination shall be
conclusive and binding upon the Employee and the Company for all purposes. For
purposes of making the calculations required by this Section 4, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Section 280G and 4999 of the Code. The Company and the Employee
shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section. The Company shall bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this Section 4, including by
reason of any state, federal or other government audit of such calculations.


(b) The payment of severance benefits provided for in this Agreement shall be
subject to all applicable income, employment and social tax rules and
regulations.


 
-5-

--------------------------------------------------------------------------------

 
 
5. Successors. Any successor to the Company (whether direct or indirect and
whether by purchase, lease, merger, consolidation, liquidation or otherwise) to
all or substantially all of the Company’s business and/or assets shall assume
the obligations under this Agreement and agree expressly to perform the
obligations under this Agreement in the same manner and to the same extent as
the Company would be required to perform such obligations in the absence of a
succession. The terms of this Agreement and all of the Employee’s rights
hereunder shall inure to the benefit of, and be enforceable by, the Employee’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.


6. Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. Mailed notices to the Employee shall be addressed
to the Employee at the home address which the Employee most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.


7. Miscellaneous Provisions.


(a) No Duty to Mitigate. The Employee shall not be required to mitigate the
amount of any payment contemplated by this Agreement (whether by seeking new
employment or in any other manner), nor, except as otherwise provided in this
Agreement, shall any such payment be reduced by any earnings that the Employee
may receive from any other source.


(b) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Employee and by an authorized officer of the Company (other
than the Employee). No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.


(c) Whole Agreement. No agreements, representations or understandings (whether
oral or written and whether express or implied) which are not expressly set
forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof. This Agreement supersedes the Change in
Control sections of any agreement, including any offer letter, prior Change in
Control agreements, employment agreement, option grant document, etc. concerning
the payments and benefits in a Change of Control as provided by this Agreement,
dated prior to the date of this Agreement, and by execution of this Agreement
both parties agree that any such predecessor agreement shall be deemed null and
void. Notwithstanding the foregoing, in the event the Employee’s new hire offer
letter specifies a longer period to exercise options in the event of a Change of
Control than is specified in Section (2)(b)(2)(ii) of this Agreement, the period
specified in the offer letter shall be used. Further, the portions of the
Employee’s new hire offer letter related to any severance benefits related to a
termination not in connection with a Change in Control shall remain in full
effect and are not superseded by this Agreement.


 
-6-

--------------------------------------------------------------------------------

 
 
(d) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California without
reference to conflict of laws provisions.


(e) Severability. If any term or provision of this Agreement or the application
thereof to any circumstance shall, in any jurisdiction and to any extent, be
invalid or unenforceable, such term or provision shall be ineffective as to such
jurisdiction to the extent of such invalidity or unenforceability without
invalidating or rendering unenforceable the remaining terms and provisions of
this Agreement or the application of such terms and provisions to circumstances
other than those as to which it is held invalid or unenforceable, and a suitable
and equitable term or provision shall be substituted therefore to carry out,
insofar as may be valid and enforceable, the intent and purpose of the invalid
or unenforceable term or provision.


(f) Arbitration. Any dispute or controversy arising under or in connection with
this Agreement may be settled at the option of either party by binding
arbitration in the County of Santa Clara, California, in accordance with the
rules of the American Arbitration Association then in effect. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction. Punitive
damages shall not be awarded.


(g) Legal Fees and Expenses. The parties shall each bear their own expenses,
legal fees and other fees incurred in connection with this Agreement.


(h) No Assignment of Benefits. The rights of any person to payments or benefits
under this Agreement shall not be made subject to option or assignment, either
by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this subsection (h) shall be void.


(i) Employment Taxes. All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.


(j) Assignment by the Company. The Company may assign its rights under this
Agreement to an affiliate, and an affiliate may assign its rights under this
Agreement to another affiliate of the Company or to the Company; provided,
however, that no assignment shall be made if the net worth of the assignee is
less than the net worth of the Company at the time of assignment. In the case of
any such assignment, the term “Company” when used in a section of this Agreement
shall mean the corporation that actually employs the Employee.


(k) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.




(SIGNATURE PAGE FOLLOWS)
 
 
-7-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.
 
RITA MEDICAL SYSTEMS, INC.
 
 
By: _____________________________
 
Title: ____________________________
NAME:
 
 
______________________________



 
 
-8-

--------------------------------------------------------------------------------

 